Citation Nr: 1728366	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-03 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for pseudofolliculitis barbae (PFB).

2.  Entitlement to an evaluation in excess of 10 percent for right knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for left knee disability.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to May 1986, and February 1987 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that the VA skin and knee examination reports dated in August 2010 are inadequate for rating purposes. 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

The VA skin examination does not address whether the Veteran's PFB involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected or requires constant or near constant systemic therapy, such as corticosteroids or other immunosuppressive drugs during the past 12 month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

The VA knee examination does not include the necessary testing or findings for each knee.  It is noted that a recent decision of the Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

Therefore, for the above reasons, new VA examinations are necessary to decide the appeal.

The Board is cognizant that the Veteran is employed as a contractor outside the United States.  However, he is reminded that VA's duty to assist in the development of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  He should cooperate and assist as requested in the development of the claim to include presenting for VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent updated treatment records and associate these with the claims file.

2.  After the treatment records have been updated, the Veteran should be scheduled for a VA examination of the skin to ascertain the severity of his service-connected pseudofolliculitis barbae using the most recent Disability Benefits Questionnaire for Skin Diseases and, if there are scars, Scars/Disfigurement.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.

3.  After the treatment records have been updated, the Veteran should be scheduled for a VA examination of the knees to ascertain the severity of his service-connected bilateral knee disorder using the most recent Disability Benefits Questionnaire for Knee and Lower Leg Conditions.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for the right and left knees.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




